This action was brought for the recovery of a part of a tract of land, known as Lot No. 1 in the division of the land of Henry Edwards, deceased. The plaintiffs introduced in evidence the report of the commissioners to divide said land, by which it appears that Lot No. 1, including the land in controversy, was allotted to Richard Edwards, the father of Susan Beaman. The plaintiffs are the heirs at law of Susan Beaman. At the end of the report of the commissioners is the following entry:
North Carolina — Greene County.
May Term, 1835.
Then was the foregoing report of commissioners made in open court, confirmed and ordered to be recorded.
Attest:                  WILLIAM WILLIAMS, Clerk.
The report was found among the papers of N.H. Beaman,      (269) the husband of Susan Beaman, and Richard Edwards, her father, and was delivered by N. A. Beaman, son of N.H. Beaman, to the clerk of the Superior Court of Greene County, in March, 1908. The report is correct in form and signed by the several commissioners under their seals. The clerk of the Superior Court, upon evidence adduced before him as to the handwriting of William Williams, clerk of the County Court, the clerk who signed the certificate as to the genuineness of the report, found as a fact that it is the original report, and thereupon ordered it filed and recorded as a proper record of his office, and further ordered it to be registered, all of which was afterwards done. The courthouse of Greene County was destroyed by fire, in 1876, with all the records and papers of the court and of the office of the register of deeds, and there is no record of the partition proceedings in the clerk's or register's office.
It appears in the body of the report that it was returned by the commissioners to the February Term, 1835, of the Court of Pleas and Quarter Sessions. It does not appear whether or not the testimony as to the genuineness of the report was taken after notice to the defendants. The report was offered by the plaintiffs as color of title and it was admitted by the court for that purpose only. Defendants excepted.
W. M. Caraway, a witness for the plaintiffs, testified: "I am sixty-six *Page 198 
years old. Knew Susan C. Beaman. She was the daughter and only child of Richard Edwards, and was raised on the tract of land in controversy. I know the boundaries of Lot No. 1 in the division of the lands of Henry Edwards. These boundaries cover the land in dispute. The plaintiffs are the heirs at law of Susan C. Beaman, daughter of Richard Edwards. Susan C. Beaman has been dead about two years. N.H. Beaman was in possession of Lot No. 1 after the death of (270)   Susan C. Beaman. James Jones took possession of the land in dispute about fifty-two years ago. Susan C. Beaman was then a married woman."
(At this point, the defendants admitted that the title to the land in controversy was out of the State, and further admitted that Susan C. Beaman was in possession of the land in controversy from her childhood to her death).
N. A. Beaman, a witness for the plaintiffs, testified: "My mother has been dead about twenty-nine years, and she was about thirty-two years old when she died. After the death of my mother, my father was in possession of all of Lot No. 1, except the disputed part. He died in September, 1906. I am forty-two years old. My father and mother have been in possession of Lot No. 1 as long as I can recollect, except that James Jones was in possession of the disputed part when I first knew it. Jones sold to Faircloth. Faircloth went into possession of the disputed part, and died eight or ten years ago. Faircloth conveyed to Lane."
(It is admitted that Susan C. Beaman was in possession of the land in controversy during the whole of her life up to the time James Jones went into possession and that, since that time, Jones, Faircloth and Lane have been in possession of the land in controversy).
Plaintiffs rested, and thereupon the defendants moved to nonsuit the plaintiffs. The motion was overruled, and the defendants excepted. The jury returned a verdict for the plaintiffs. Defendants' motion for a new trial having been overruled, and a judgment entered upon the verdict, the defendants appealed.
After stating the case: The court below properly admitted in evidence the report of the commissioners as color of title. (271)   This was not an attempt to restore a burnt or lost record, but the report of the commissioners was a part of the original record in the cause. It was itself an original paper and it was not necessary to resort to parol or other evidence, such as a certified *Page 199 
copy extant, to prove the contents of the original, as would be required in the case of a lost or burnt record. When the clerk was satisfied that the record was an original paper belonging to his office and which should be spread upon its records and registered, under the order of the court which appeared upon its face, it was not only within his authority, but it was his duty to file and record the paper. Greenleev. McDowell, 39 N.C. 484; Harris v. McRea, 26 N.C. 81; Botelor v.State, 21 Md. (8 Gill  J.), 383; S. v. Morris, 84 N.C. 757. In Greenleev. McDowell, supra, the Court says: "The plaintiff's allegation is that upon the loss of the records of the former suit, a copy of the original bill, properly certified by the clerk, was filed without and against his consent; and that no copy has been served upon him. He further alleges, that the amendments upon it, and the entries upon the record, were made without his knowledge or consent. That the records and papers had been lost or destroyed, is stated by the plaintiff; and, in that case, it can not be doubted that the court, without or against the will of the plaintiff, had full power to order a copy of the original bill to be filed. That the copy filed was a correct one is not questioned." It must be presumed in the absence of any proof to the contrary, that the clerk duly recorded the report in his office and it was registered in accordance with the order of the court. It is provided by the Revisal, sec. 328 (Code, sec. 56), that all original papers, once admitted to record or registry, whereof the record or registry is destroyed, may, on motion, be again recorded or registered, on such proof as the court shall require. But as the report was recorded by the clerk, upon satisfactory proof, and a duly certified copy was introduced in evidence, it was competent, in the absence of any suggestion that the report was not      (272) genuine or had been forged. There was no such intimation, although it was open to attack by the defendants in the proper way. It had, on the contrary, every appearance of being the original report, duly certified by the clerk of the County Court, to which it was returned, as having been confirmed and ordered to be recorded in his office and registered as required by the statute. It was color of title, as the judge correctly held. Bynum v. Thompson, 25 N.C. 578; Smith v. Tew,127 N.C. 299; Lindsey v. Beaman, 128 N.C. 189.
The motion to nonsuit was properly overruled. While the evidence is somewhat meagre, it was sufficient for the consideration of the jury and tended to show an adverse possession in Susan C. Beaman for more than seven years under color, and, also, that she was seized in deed during the coverture, so as to entitle her husband to an estate by the curtesy at her death. This estate for his life suspended the operation of the statute of limitations, as a bar to the plaintiffs, during its continuance. There was some uncertainty as to when James Jones took possession of *Page 200 
the land, and there was evidence that, whenever it was, Susan C. Beaman was at the time a married woman, so that the statute did not run against her during her coverture. The charge of the judge to the jury is not in the record, and we must assume that they were correctly instructed as to the law applicable to the case.
The parties having admitted that the title to the land was out of the State, and the jury having found, under sufficient evidence, that the plaintiffs and those under whom they claim, had acquired the title by adverse possession under color, and that the statute of limitations had not barred the plaintiffs' right of entry.
No error.
Cited: Burns v. Stewart, 162 N.C. 366.
(273)